UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EVERETT C. DAVIS; BARBARA J.            
MOONEYHAM,
               Plaintiffs-Appellees,
                 v.
MERIDIAN FILMS, INCORPORATED;              No. 02-2469
BENSON, BENSON & HENRIKSEN, The
Partnership; ANNA L.M. BENSON;
CYNTHIA BENSON; MARK HENRIKSEN,
              Defendants-Appellants.
                                        
EVERETT C. DAVIS,                       
                Plaintiff-Appellant,
                and
BARBARA J. MOONEYHAM,
                           Plaintiff,
                 v.                        No. 03-1026

MERIDIAN FILMS, INCORPORATED;
BENSON, BENSON & HENRIKSEN, The
Partnership; ANNA L.M. BENSON;
CYNTHIA BENSON; MARK HENRIKSEN,
              Defendants-Appellees.
                                        
2                     DAVIS v. MERIDIAN FILMS, INC.



EVERETT C. DAVIS,                         
                Plaintiff-Appellant,
                 v.
                                                     No. 03-1346
VIDEO GROUP, LLC; BODYLAB, LLC;
ATHENA, LLC,
             Defendants-Appellees.
                                          
EVERETT C. DAVIS,                         
                    Plaintiff-Appellee,
                 v.
                                                     No. 03-1493
VIDEO GROUP, LLC; BODYLAB, LLC;
ATHENA, LLC,
            Defendants-Appellants.
                                          
          Appeals from the United States District Court
         for the District of South Carolina, at Columbia.
    Margaret B. Seymour and Terry L. Wooten, District Judges.
               (CA-98-1885-25, CA-01-4535-24-3)

                      Argued: September 25, 2003
                      Decided: October 28, 2003

       Before WILKINS, Chief Judge, and WIDENER and
                  LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Ralph Bailey, Jr., RALPH BAILEY, P.A., Greenville,
South Carolina, for Appellants. Stephen Jahue Moore, MOORE,
                    DAVIS v. MERIDIAN FILMS, INC.                     3
TAYLOR & THOMAS, P.A., West Columbia, South Carolina, for
Appellees. ON BRIEF: James S. Craven, RALPH BAILEY, P.A.,
Greenville, South Carolina, for Appellants. James L. Leslie, Jr., Irmo,
South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellee/cross-appellant Everett Davis brought suit against
appellants/cross-appellees Meridian Films, Inc., Anna Benson, Cyn-
thia Benson and Mark Henriksen ("appellants"), raising claims for
copyright infringement or an accounting of profits, and asserting state
law contract causes of action. After prevailing in the district court on
the substance of Davis’ claims, appellants now seek review of the dis-
trict court’s denial of their motion for an award of attorney’s fees.
Meanwhile, Davis cross-appeals the district court’s grant of summary
judgment to appellants, and appeals a sua sponte order of dismissal
by another district judge in a related case, who held that Davis was
collaterally estopped from asserting his claims against a different
group of defendants due to the order of summary judgment in favor
of appellants. We affirm each of the district court orders under
review.

   Appellants have all been involved in the creation of a series of
exercise videos that are the subject of dispute in the cases underlying
this consolidated appeal.1 In the early 1970s, the Bensons and Henrik-
sen opened "The Firm" exercise studios in Columbia and Charleston,
South Carolina. In the late 1970s, the three decided to create exercise
  1
   We have largely adopted the statement of facts as contained in the
opinion from the earlier appeal in this case, Davis v. Meridian Films,
Inc., 14 Fed. Appx. 178 (4th Cir. 2001).
4                    DAVIS v. MERIDIAN FILMS, INC.
videos based on the routines they had developed, which employed a
combination of aerobic exercise and weight training. To this end, they
formed Meridian Films, Inc.

   Appellee/cross-appellant Everett Davis was contacted by appellants
to provide videography services for the first seventeen videos pro-
duced by Meridian. In exchange for his services, Meridian paid Davis
contractually negotiated fees and also agreed to give Davis a royalty
of approximately 0.015% of the wholesale price of each videocassette
sold. Davis is identified in the credits of each video as either produc-
tion manager, director of photography, or lighting director. Each
videocassette is prominently marked in three places — the cassette
jacket, the face of the cassette, and the film itself — with a copyright
notice that identifies Meridian as sole copyright holder. Davis, in turn,
has stipulated that he was aware of these copyright notices at the time
of publication of each video.

   Beginning in the early 1990s, appellants produced four additional
videos without Davis’ assistance, which were composed of excerpts
from previous videos that were linked together with new footage.
Upon learning that these videos had been produced, Davis asserted
that he was entitled to royalty payments for the portions of the origi-
nal videos used in the new videos and submitted a demand to appel-
lants for over $145,000 in past-due royalty payments. Although
appellants paid Davis an additional $1,261, they maintained that
Davis had no copyrightable interest in the original videos and thus
refused to pay him any royalties for the new videos.

   Davis subsequently registered copyrights on the seventeen videos
on which he had worked and then sued in federal court, claiming that
he was sole author of the original seventeen videos and that appel-
lants’ production of derivative works constituted copyright infringe-
ment; claiming in the alternative that he was a co-author with
appellants and that he was therefore entitled to an accounting of prof-
its; and asserting additional state-law breach of contract claims. On
appellants’ motion, the district court initially dismissed Davis’ claims
of co-authorship and infringement as to the first fifteen videos as
time-barred, and dismissed Davis’ claims as to videos sixteen and
seventeen on the theory that Davis had transferred his rights when he
signed the royalty agreements. This court, however, reversed the dis-
                     DAVIS v. MERIDIAN FILMS, INC.                     5
trict court’s determination that the infringement claims were time-
barred, reversed the district court’s holding, as a matter of law, that
Davis had transferred his rights, and remanded. Davis v. Meridian
Films, Inc., 14 Fed. Appx. 178 (4th Cir. 2001).
   In a thorough opinion, the district court issued an order granting
summary judgment to appellants. Emphasizing Davis’ admissions that
Anna Benson was in charge of choreography for the videos, that Hen-
riksen shared directorial duties and had final decisionmaking author-
ity in the editing process, and that the Bensons and Henriksen had
created the concept underlying the exercise videos, the district court
held that no reasonable factfinder could conclude that Davis was sole
author of the videos. The district court then relied on the lack of evi-
dence in the record to suggest that appellants ever intended any kind
of co-authorship arrangement with Davis in holding that no reason-
able factfinder could conclude that Davis was a co-author of the videos.2
Having granted summary judgment, and thus disposed of the only
federal claims Davis raised, the district court declined to exercise pen-
dent jurisdiction over the remaining state law contract claims and dis-
missed the case. Although the district court ultimately found Davis’
arguments not to be compelling, it nonetheless deemed them to be
sufficiently reasonable to bar appellants’ motions for an award of
attorney’s fees against Davis.
   Finally, in a related matter in which Davis brought copyright
infringement claims against a different group of defendants, another
district court entered a sua sponte order of dismissal on grounds of
collateral estoppel due to the first district court’s grant of summary
judgment against Davis on the authorship and co-authorship ques-
tions.
   Upon review of the parties’ briefs and consideration of their oral
arguments, it is hereby ordered that the district court judgments which
are under review in this consolidated appeal are affirmed on the rea-
soning of the district courts.
                                                            AFFIRMED
  2
   The district court also denied Davis’ motion for summary judgment,
in which Davis asserted that judicial estoppel should bar appellants from
arguing that Davis was not an author.